                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

CRAYTONIA BADGER,                                                                   PLAINTIFF
ADC #162710

v.                              Case No. 4:16-cv-00621-KGB-BD

WENDY KELLEY, et al                                                               DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Craytonia Badger’s complaint and amended complaint are dismissed with prejudice.

       It is so adjudged this 26th day of August, 2019.

                                                             _______________________________
                                                             Kristine G. Baker
                                                             United States District Judge
